—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered January 6, 1992, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant now contends that he did not understand the nature of the crime to which he was pleading guilty, he admitted on the record at the plea proceeding that he forcibly compelled the victim to have sexual intercourse with him, by holding her down with his body, and that he knew it was illegal to have sexual intercourse with anyone in that manner. The defendant offered his plea after being advised by the court of his rights to trial by jury, to confront *474and cross examine adverse witnesses, to present witnesses on his own behalf, to remain silent, and to be proven guilty beyond a reasonable doubt. We find that his plea was voluntary, knowing, and intelligent (see, People v Harris, 61 NY2d 9).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.